Case 9:21-mj-08055-BER Document 10 Entered on FLSD Docket 02/18/2021 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 21-08055-REINHART

  UNITED STATES OF AMERICA,

               Plaintiff,

        vs.


  SUZANNE ELLEN KAYE,

               Defendant.
                                     /


    DEFENDANT=S INVOCATION OF RIGHT TO SILENCE AND COUNSEL

        The defendant named above does hereby invoke his rights to remain silent

  and to counsel with respect to any and all questioning or interrogation, regardless of

  the subject matter, including, but not limited to: matters that may bear on or relate

  to arrest, searches and seizures, bail, pretrial release or detention, evidence at trial,

  guilt or innocence, forfeitures; or that may be relevant to sentencing, enhanced

  punishments, factors applicable under the U.S. Sentencing Guidelines, restitution,

  immigration status or consequences resulting from arrest or conviction; appeals or

  other post-trial proceedings.

        The defendant requests that the U.S. Attorney ensure that this invocation of

  rights is honored, by forwarding a copy of it to all law enforcement agents,

  government officials, or employees associated with the investigation of any matters
Case 9:21-mj-08055-BER Document 10 Entered on FLSD Docket 02/18/2021 Page 2 of 3




  relating to the defendant. Any contact with the defendant must be made through the

  defendant=s lawyer, undersigned counsel.



                                       Respectfully submitted,

                                       MICHAEL CARUSO
                                       Federal Public Defender

                                       s/ Kristy Militello
                                       Kristy Militello
                                       Assistant Federal Public Defender
                                       Attorney for the Defendant
                                       Florida Bar No. 0056366
                                       450 South Australian Avenue, Suite 500
                                       West Palm Beach, Florida 33401
                                       (561) 833-6288 - Telephone
                                       Kristy_Militello@fd.org




                                             2
Case 9:21-mj-08055-BER Document 10 Entered on FLSD Docket 02/18/2021 Page 3 of 3




                             CERTIFICATE OF SERVICE

        I hereby certify that on February 18, 2021, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

  document is being served this day on all counsel of record via transmission of Notices

  of Electronic Filing generated by CM/ECF or in some other authorized manner for

  those counsel or parties who are not authorized to receive electronically Notices of

  Electronic Filing.


                                         s/ Kristy Militello
                                         Kristy Militello




                                            3
